DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raja Saliba on 07/27/2022 to fix an antecedent basis issue in claim 17.

The application has been amended as follows: 
17. (Currently Amended) A device for guiding a medical instrument, comprising:
- the medical instrument,
- a monitoring appliance having a support and a medical imaging probe , which is arranged on the support and which is intended to be positioned in proximity to at least one target present in or on the patient,
- a screen , and
- a control unit which controls the device and which is connected to the screen and to the probe in order to generate at least one three-dimensional image,
the control unit being configured to generate on the screen, from at least said three- dimensional image, at least one two-dimensional image showing a deformation of the instrument,
the control unit being configured to estimate, from this deformation of the instrument, a virtual path of the instrument if
the control unit calculating, from several points of the deformed instrument that are selected on the three-dimensional image and/or on the two-dimensional image, a line formed by the deformed instrument,
the control unit being configured to use this line in order to estimate the virtual path of the instrument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 17 to 31. Claims 17-31 are interpreted under 35 USC 112(f) because it uses a generic placeholder control unit with functional language “control , estimate, generate” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant provides the hardware support for the generic placeholder control unit in Specification: “[0100] The guiding device 1 also has a human-machine interface (not visible here), for example a mouse and/or a keyboard and/or a touch-sensitive panel (possibly coinciding with the screen 10 on which the images are displayed), allowing the operator to interact with the guiding device 1. [0101] Thus, the control unit 11 is connected to the probe 4 and to the screen 10 in order to be able to generate here, on the screen 10, at least one three-dimensional image from data transmitted by the probe 4 (here working in 4D). In the present case, it is therefore the control unit 11 that processes the transmitted two-dimensional images in order to create the corresponding volume image projected on the screen 10. It is also the control unit 11 which here monitors the probe 4 and especially the rotation of the array. 0111] According to a particular embodiment, the control unit has a memory for recording different data and in particular different images displayed on the screen 10.” So the control unit Is hardware containing memory and capable of generating image and displaying on a display.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 17-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Independent claim 17 is allowed because Yan (US patent publication: 20180132944) teaches,  A device (Fig. 1)for guiding a medical instrument (element 102), comprising:
- the medical instrument, (Fig. 1 element 102)
- a monitoring appliance (Workstation 112)  having a support and a medical imaging probe,(ultrasound probe)  which is arranged on the support and which is intended to be positioned in proximity to at least one target present in or on the patient ([0028]…“The imaging system 110 may include an ultrasound system, although other imaging modalities may be employed, e.g., fluoroscopy, etc.” “[0037] Referring again to FIG. 2, in block 206, for fusion guided targeted procedures, to correctly compute a distance to a target, the target and the detected needle need to be mapped into a common space (e.g., T.sub.current 3D space). This can be achieved by using device tracking and image registration techniques. For example, electromagnetic (EM) tracking may be employed for tracking the ultrasound probe” imaging 120 is connected with monitoring appliance and imaging happens through ultrasound probe.)
- a screen, (display 118) and
- a control unit (feedback guidance 122  of memory run by processor114 ) which controls the device and which is connected to the screen (display 118)  and to the probe in order to generate at least one three-dimensional image, (“[0037] Referring again to FIG. 2, in block 206, for fusion guided targeted procedures, to correctly compute a distance to a target, the target and the detected needle need to be mapped into a common space (e.g., T.sub.current 3D space). This can be achieved by using device tracking and image registration techniques. For example, electromagnetic (EM) tracking may be employed for tracking the ultrasound probe. By registering a reconstructed 3D ultrasound volume with a 3D MR volume, 2D ultrasound images can be mapped to the 3D MR space in real-time.”)
the control unit being configured to generate on the screen, from at least said three- dimensional image, at least one two-dimensional image showing a deformation of the instrument, (“[0037]…Since the targets are identified from MR images, the transformation chain will bring the needle detected from 2D ultrasound images into the same MR imaging space as the targets. In addition, depending on how a biopsy guide is attached to an imaging device, biopsy guide bending or shifting may occur. In the presence of such an event, the needle will deviate from a biopsy guide line shown by the imaging equipment. This is illustratively depicted in FIG. 4.”)
the control unit being configured to estimate, from this deformation of the instrument, deduce therefrom at least one distance between actual biopsy core and the target, (“[0040] In block 212, when the user inserts the needle to the desired location, the needle can be fired to acquire a tissue sample. In block 214, the needle firing can be automatically detected or manually indicated. Automatic detection can be achieved by looking for the sudden increase of the needle length, since the firing is very fast, which can be captured by 1 to 3 frames of the live imaging depending on the frame rate of the system. With the firing detected, the distance between the actual biopsy core and the target can be computed in the same way as described above.”)

Chan (US 20130216025)  teaches, a control unit being configured to generate on the screen, a deformation of a instrument,  (“[0046] Referring again to FIG. 3, in block 314, another embodiment employs computational processing/modeling of image frames based on previous frames acquired, and a measured shape deformation of a medical instrument from optical fiber-based shape sensing or next generation EM tracking.”)
 Graumann ( US patent publication 20010029334)  captures image of the target before penetration of needle/medical instrument and an image of penetration of needle and use these two images to display of a target and the needle in a combined image. (“[0013] According to the invention, this object is achieved in a method for visualizing the position and orientation of an object that is penetrating or has penetrated into a subject, wherein a first set of image data is produced from the interior of the subject,,,,,,, has penetrated into the subject, a connection (linking relationship) between the image data of the first set and the image data of the second set is produced, image data of the first set are superimposed with image data of the second set in order to form a fused set of image data, and an image obtained from the fused set of image data is displayed.”)
Nathaniel ( US patent publication: 20130211244) teaches, a control unit detects the deformation of the tool/needle  and may predict  a virtual path of the medical instrument.  (“[0012]……According to some embodiments of the present invention, the system controller may detect and possibly determine an extent of tool bending by identifying variation in expected spatial relationships between points on the tool. According to some embodiments of the present invention, the system controller may predict the expected trajectory of the tool by extrapolating a deflection path of the tool.”)
The combination of prior arts fails to expressly teach, the control unit being configured to estimate, from this deformation of the instrument, a virtual path of the instrument if insertion thereof were continued as far as the target, and to deduce therefrom at least one distance between said virtual path and the target,
the control unit calculating, from several points of the deformed instrument that are selected on the three-dimensional image and/or on the two-dimensional image, a line formed by the deformed instrument, the control unit being configured to use this line in order to estimate the virtual path of the instrument.

Dependent claims 18-31 are also allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612